Mr. Justice James
delivered the opinion of the Court:
This cause is appealed on a case stated. The plaintiff recovered a judgment for $3,000 for injuries suffered by means of the defendant’s negligence in allowing a dangerous defect in a sidewalk to remain unrepaired and unguarded. The verdict was evidently based upon a finding that the injury to the plaintiff ?s arm was permanent, and that this extent of the injury was the natural consequence of the original injury. We find that the physician who ■attended the plaintiff testified that it needed not to be permanent ; that the plaintiff refused to follow his instructions to use her arm, and that such use would have made it more serviceable. We are convinced by an examination ■of the evidence that the plaintiff herself caused a large part of the results of "the injury shown at the trial, and that the verdict is therefore excessive in contemplation of law. If a remittitur of $1,500 is entered the judgment will stand affirmed ; otherwise a new trial will he ordered.